Warner, J.
This was a.case tried on-the common law side of the Court. On the trial thereof a written, contract between the parties for the rent of the plantation, sale of stock, provisions and agricultural-implements, was read in evidence. That written agreement was the best evidence as to what was the contract between the parties; all prior negotiations between them are presumed to have been merged therein, and the result of-their parol agreement is presumed to be stated in the written contract, unless there was fraud or mistake in the execution of it.
When a bill is filed on the equity side of the Court to . reform a written contract, on the ground of mistake,' the *204complainant must make such allegations in his bill as will, .according to the principles and practice recognized by that Court entitle him to the relief which he seeks, otherwise the bill will be demurrablei The same remark may be made when a party seeks similar relief in a common law Court under our system of practice. The party seeking to reform a written contract in a common law Court, under our, mode of practice, must, by his pleadings, made out a prima facie case on the record. If the defendants in this case had stated in their plea that the parol agreement i.n regard to the plaintiff’s using his influence with the negroes to remain on the place as laborers was omitted “ by mistake ” without more, their plea would have been demurrable, they would have been required to allege in their plea how, in what manner, and by whom the mistake was committed, in order to lay the foundation for the introduction of such evidence as would entitle them to have the written contract reformed according to the well established rules and practice of Courts of equity.
The charge as to the jurisdiction of the Court in which the case is tried does not change or dispense with the required evidence necessary to reform a written contract in a Court of ■equity. There was no point made in the Court below, as shown by the record, on the sufficiepey of the pleadings, or as to the admissibility of the evidence under them. The point made here is upon the sufficiency of the evidence introduced to lay the foundation for reforming the contract.
The error complained of is, that the Court.below, on the statement of one of the defendants, that all that part of the parol agreement which relates to the plaintiff’s using'his influence with the negroes to remain on the place as laborers, was omitted by mistake to be inserted in the written contract, assumed that the defendants had made a prima fade case of mistake which would entitle them to have the written contract reformed, and then allowed the witness to testify as to the injury which the defendants had sustained inconsequence of the negroes leaving the place. If the written contract contains the entire agreement of the parties, then the 'plaintiff was. not responsible in any way under his contract for the ne*205groes leaving the place, and the evidence upon that point in the case was inadmissible. The evidence on that point was only admissible on the assumption'that the witness who stated that part of the parol agreement was omitted by mistake, had by his evidence, made out a prima fade case for the reformation of the written contract. In our judgment, the evidence of mistake in the written contract, then before the Court, was not sufficient under the law applicable to that class of cases, to make even a prima facie case for the reformation of the written contract between the parties. The Court should have required the defendants to have shown' how, in what manner, and by whom, the mistake was committed, whether by the draughtsman, or other person, §o as to have laid a legal foundation for the introduction of the other evidence. And this was a question for the Court as to whether a prima facie case for reforming the written contract had been made out by the evidence as required by law. If a plea containing the same facts only would be demurrable, then a demurrer to the evidence proving the same facts should be sustainod by the Court.
Under our Evidence Act, allowing parties to be sworn in their own favor, the Courts should require a pretty clear prima facie case to be made in laying the foundation for the reformation of written contracts; otherwise, there are but few written contracts that will stand against alleged mistakes, when the interest of parties require a change or alteration in the terms and stipulations* thereof. We think the Court below erred in admitting the evidence as to the injury sustained by the defendants, in consequence of the negroes leaving the place, on the assumption that there was sufficient evidence of a mistake in the written contract to lay the foundation for reforming it.
Although the plaintiff may have represented to the defendants that there was a greater quantity of stock and provisions on the place than they found to be there when they took possession of it, yet if they made no objections at that time, but proceeded to make a crop with what they found there, and paid part of the rent without any complaint as to *206tlie deficiency of com and other things, it would seem that, in the view which a Court of Equity usually takes of such matters, it is too late foi; the defendants now to insist that they did not get as much as they expected, and for that reason seek to repudiate their contract. They knew when they took possession of the plantation, or might have known by the exercise of ordinary diligence, what was on it, and if there was any material deficiency-in anything represented to have been there, then was the time for them to have repudiated the contract, if they had desired to do so. From the facts disclosed by the record, they do not exhibit a very strong case, to say the least of it, for equitable relief under the law. Let the judgment of the Court below be reversed, and anew trial be granted.